Citation Nr: 0843074	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  07-09 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased initial rating for right knee 
disability, currently evaluated as 10 percent disabling. 


ATTORNEY FOR THE BOARD

John B. Carlson, Associate Counsel











INTRODUCTION

The veteran served on active duty from June 1989 to January 
1995.
 
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.


FINDING OF FACT

The veteran's left knee disability is not productive of 
limitation of flexion to 30 degrees or less, or of 
instability, recurrent subluxation, or limitation of 
extension. 


CONCLUSION OF LAW

The criteria for assignment of an initial disability rating 
in excess of 10 percent for right knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5024, 5257, 5260, 5261 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence  
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA provided the veteran with the notice 
contemplated by 38 U.S.C.A. § 5103(a) and  38 C.F.R. § 
3.159(b) in March 2005, December 2006, and May 2008 
correspondences, including the information and evidence 
necessary to establish an earlier effective date in the event 
the veteran's claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The RO most recently 
readjudicated the claim in a June 2008 supplemental statement 
of the case, thereby resolving any deficiency in the timing 
of notice.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 
(Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) clarified VA's notice obligations in increased 
rating claims.  Inasmuch as the instant claim involves an 
appeal from the initial rating assigned however, Vazquez-
Flores is inapplicable. 

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
The record also reflects that the veteran was afforded a VA 
examination in September 2005.  He was scheduled for two 
other VA examinations in January 2008, but missed both 
appointments.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

The veteran essentially contends that the currently assigned 
10 percent rating assigned for his right knee disability does 
not accurately reflect the severity of his disability.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified is 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes 
identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

Although the veteran's entire history is reviewed when making 
a disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Where entitlement to compensation has 
been established and a higher initial disability rating is at 
issue, as in this case, the level of disability at the time 
entitlement arose is of primary concern.  A claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet.  
App. 202, 206-7 (1995).

The veteran's right knee disability has been assigned a 10 
percent disability rating under 38 C.F.R. § 4.71a Diagnostic 
Code (DC) 5024 for tenosynovitis.  DC 5024 directs the rating 
to take place under DC 5003 for degenerative arthritis.  DC 
5003 directs the rating to take place under the appropriate 
codes for limitation of motion.  If the disability does not 
warrant a compensable rating under the appropriate limitation 
of motion diagnostic code, then a 10 percent rating will be 
assigned under DC 5003.  38 C.F.R. § 4.71a, DC 5003, 5024

Diagnostic Code 5260 pertains to limitation of flexion.  
Under this provision, flexion limited to 60 degrees is 
noncompensable.  A 10 percent rating is warranted when 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, DC 5260
 
Diagnostic Code 5261 pertains to limitation of knee 
extension.  Under this provision, extension limited to 5 
degrees is noncompensable.  A 10 percent rating is warranted 
when extension is limited to 10 degrees.  A 20 percent rating 
is warranted when extension is limited to 15 degrees. 
38 C.F.R. § 4.71a, DC 5261  Normal range of motion of a knee 
is from zero degrees of extension to 140 degrees of flexion.  
38 C.F.R. § 4.71, Plate II (2008).

Diagnostic Code 5257 pertains to other impairment of the 
knee.  Under this provision, a 10 percent rating is warranted 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.  38 C.F.R. § 4.71a, DC 5257

Diagnostic Code 5258 pertains to dislocated cartilage.  Under 
this provision, a 20 percent rating is warranted when there 
are frequent  episodes of "locking," pain, and effusion 
into the joint. 38 C.F.R. § 4.71a, DC 5258

VA's Office of General Counsel has held that separate ratings 
may be assigned under Diagnostic Code 5260 and Diagnostic 
Code 5261 for limitation of motion from a disability of the 
same joint.  See VAOPGCPREC 9-2004.  VA's General Counsel has 
also held that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97.

The veteran essentially contends that his right knee 
disability has interfered with his career and causes him 
constant pain, justifying a rating higher than 10 percent.  
The veteran reported that hiking, especially downhill, causes 
him problems and that he visits a doctor for physical therapy 
approximately four times a year to seek assistance with his 
knee.

A VA examination report from September 2005 showed no 
swelling, deformity, discoloration, or intraarticular 
effusion.  The veteran was able to fully extend his knee and 
flex it to 135 degrees.  The examiner noted no instability.  
The exam revealed that the infrapatellar tendon was tender to 
palpation but there was no tenderness to palpation about the 
mediolateral joint lines or popliteal space.  The examiner 
noted that the veteran's knee strength was excellent but 
opined that the veteran would lose 5 to 10 degrees of his 
range of motion, strength, coordination, and fatigability 
with repetitive movement flares.

VA treatment records from 2005 to 2007 show knee pain treated 
with ibuprofen.  A MRI of the right knee from October 2006 
showed small joint effusion, but no cartilage defects.  Range 
of motion was reported as 0 to 130 degrees for the right leg 
on September 29, 2006.  In February 2006 range of motion was 
reported as 0 to 145 degrees with no tenderness to palpation 
along the joint lines; the knee was stable to testing.

A report from James R. Karmy, M.D., dated in October 2001 
reports the absence on examination of effusion or warmth; the 
right knee had full range of motion.  Dr. Karmy further noted 
that there was crepitation in the joint, with stable 
collateral and cruciate ligaments.  Dr. Karmy noted the 
inferior pole of the patella was focally tender, but found no 
other tenderness.  Furthermore, the veteran reported that the 
pain from his disability did not interfere with his work.

In light of the aforementioned medical evidence, the Board 
finds that the veteran's right knee disability does not 
warrant a rating in excess of 10 percent even when taking 
into account functional loss due to factors including pain.  
See 38 C.F.R. § 4.40, 4.45, 4.59, 4.71, Plate II, Codes 5260 
and 5261.  The currently assigned 10 percent disability 
evaluation is based on evidence showing that the veteran's 
right knee disability is manifested by symptoms including 
pain on flexion.  Even when his complaints were considered, 
however, he was able to flex the knee to at least 135 degrees 
with a potential loss of no more than 10 degrees of function 
with flare ups.  The Board finds that the evidence of record 
reveals no additional factors which would restrict motion to 
such an extent that the criteria for ratings in excess of 10 
percent would be justified.

The Board has also considered whether the veteran is entitled 
to a separate disability rating under any other applicable 
Diagnostic Code.  A separate rating under Diagnostic Code 
5261 is not warranted, because the veteran consistently 
exhibited full extension.  A separate rating is also not 
warranted under Diagnostic Code 5257, because none of the VA 
examinations noted any recurrent subluxation or lateral 
instability.  Finally, a separate rating is not warranted 
under Diagnostic Code 5258, because while joint effusion was 
noted at a single examination there is no evidence of 
cartilage defects or frequent episodes of knee "locking."

In conclusion, the medical evidence in this case demonstrates 
that the veteran's service-connected right knee disability is 
manifested by some limitation of flexion and pain but not to 
a degree even remotely equivalent to flexion limited to 30 
degrees or less.  Thus, the Board has concluded that a 
disability rating in excess of 10 percent is not warranted, 
and that separate compensable ratings are not for application 
under any other diagnostic criteria for the veteran's right 
knee disability. The Board also finds that the evidence does 
not support assignment of higher or separate ratings during 
any period from the effective date of the grant of service 
connection for the right knee disorder.  See Fenderson v. 
West, 12 Vet. App. 119 (1999)

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1), 
however, the record contains no objective evidence that the  
veteran's service-connected right knee disability has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or has necessitated frequent periods of 
hospitalization.  Accordingly, the Board finds that the 
impairment resulting from the veteran's right knee disability 
is appropriately compensated by the currently assigned 
schedular ratings and 38 C.F.R. § 3.321 are inapplicable. 


ORDER

Entitlement to a rating in excess of 10 percent for right 
knee disability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


